DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 13, 25 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (Pub. No.: US 20210409094 A1), hereafter referred to as Yuan.  
	In regard to Claim 1, Yuan teaches A method of wireless communication performed by a user equipment (UE) (terminal device 120, Para. 131, FIGS. 1, 14), comprising: detecting an uplink beam failure event for a first beam (At block 1410, the terminal device 120 determines if a beam failure is detected.  A beam failure being detected, at block 1420.  Para. 131, FIGS. 1, 14).  
Yuan teaches reporting the uplink beam failure event (In response to a beam failure being detected, at block 1420, the terminal device 120 transmits a BFR request to the network device 110, Para. 131, FIGS. 1, 14).  
Yuan teaches determining a duration of a resetting time period (At block 1430, the terminal device 120 determines, based on first latency (for example, the latency 1301 in FIG. 13) for decoding a response to the BFR request and second latency (for example, the latency 1302 in FIG. 13) for beam switching and/or data preparation, a time duration (for example, the time duration 1303 in FIG. 13) required for switching an UL beam for UL transmission, Para. 132, FIGS. 1, 13, 14) before communicating via a second beam (At block 1460, the terminal device 120 switches the UL beam for UL transmission from a previous beam (for example, the beam 1311 in FIG. 13) configured by the network device to be the first beam (that is, the beam 1312 in FIG. 13), Para. 134, FIGS. 1, 13, 14).  


In regard to Claim 13, Yuan teaches A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (terminal device 120, Para. 131, FIGS. 1, 14, 15), the memory and the one or more processors configured to: detect an uplink beam failure event for a first beam (At block 1410, the terminal device 120 determines if a beam failure is detected.  A beam failure being detected, at block 1420.  Para. 131, FIGS. 1, 14).  
Yuan teaches report the uplink beam failure event (In response to a beam failure being detected, at block 1420, the terminal device 120 transmits a BFR request to the network device 110, Para. 131, FIGS. 1, 14).  
Yuan teaches determine a duration of a resetting time period (At block 1430, the terminal device 120 determines, based on first latency (for example, the latency 1301 in FIG. 13) for decoding a response to the BFR request and second latency (for example, the latency 1302 in FIG. 13) for beam switching and/or data preparation, a time duration (for example, the time duration 1303 in FIG. 13) required for switching an UL beam for UL transmission, Para. 132, FIGS. 1, 13, 14) before communicating via a second beam (At block 1460, the terminal device 120 switches the UL beam for UL transmission from a previous beam (for example, the beam 1311 in FIG. 13) configured by the network device to be the first beam (that is, the beam 1312 in FIG. 13), Para. 134, FIGS. 1, 13, 14).  


In regard to Claim 25, Yuan teaches A non-transitory computer-readable medium storing a set of instructions for wireless communication (terminal device 120, Para. 131, FIGS. 1, 14, 15), the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: detect an uplink beam failure event for a first beam (At block 1410, the terminal device 120 determines if a beam failure is detected.  A beam failure being detected, at block 1420.  Para. 131, FIGS. 1, 14).  
Yuan teaches report the uplink beam failure event (In response to a beam failure being detected, at block 1420, the terminal device 120 transmits a BFR request to the network device 110, Para. 131, FIGS. 1, 14).  
Yuan teaches determine a duration of a resetting time period (At block 1430, the terminal device 120 determines, based on first latency (for example, the latency 1301 in FIG. 13) for decoding a response to the BFR request and second latency (for example, the latency 1302 in FIG. 13) for beam switching and/or data preparation, a time duration (for example, the time duration 1303 in FIG. 13) required for switching an UL beam for UL transmission, Para. 132, FIGS. 1, 13, 14) before communicating via a second beam (At block 1460, the terminal device 120 switches the UL beam for UL transmission from a previous beam (for example, the beam 1311 in FIG. 13) configured by the network device to be the first beam (that is, the beam 1312 in FIG. 13), Para. 134, FIGS. 1, 13, 14).  


In regard to Claim 28, Yuan teaches An apparatus for wireless communication, comprising: means for detecting an uplink beam failure event for a first beam (At block 1410, the terminal device 120 determines if a beam failure is detected.  A beam failure being detected, at block 1420.  Para. 131, FIGS. 1, 14, 15).  
Yuan teaches means for reporting the uplink beam failure event (In response to a beam failure being detected, at block 1420, the terminal device 120 transmits a BFR request to the network device 110, Para. 131, FIGS. 1, 14, 15).  
Yuan teaches means for determining a duration of a resetting time period (At block 1430, the terminal device 120 determines, based on first latency (for example, the latency 1301 in FIG. 13) for decoding a response to the BFR request and second latency (for example, the latency 1302 in FIG. 13) for beam switching and/or data preparation, a time duration (for example, the time duration 1303 in FIG. 13) required for switching an UL beam for UL transmission, Para. 132, FIGS. 1, 13, 14, 15) before communicating via a second beam (At block 1460, the terminal device 120 switches the UL beam for UL transmission from a previous beam (for example, the beam 1311 in FIG. 13) configured by the network device to be the first beam (that is, the beam 1312 in FIG. 13), Para. 134, FIGS. 1, 13, 14, 15).  


Claim(s) 1, 13, 25 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub. No.: US 20210218457 A1), hereafter referred to as Xu.  
	In regard to Claim 1, Xu teaches A method of wireless communication performed by a user equipment (UE) (the UE, Para. 60-61, FIGS. 1, 2), comprising: detecting an uplink beam failure event for a first beam (In a phase of the beam failure detection, the UE detects beam quality of the currently serving beam to determine whether a beam failure trigger condition is met, Para. 61, FIG. 2).  
	Xu teaches reporting the uplink beam failure event (in a phase of the beam failure recovery request transmission, the UE transmits a beam failure recovery request to the base station, Para. 61, FIG. 2).  
	Xu teaches determining a duration of a resetting time period before communicating via a second beam (the UE monitors the response to the beam failure recovery request from the base station.  The response may include: time to switch to the new beam, that is, after a certain period of time, the base station and the UE will be switched to the new beam.  Para. 61, FIG. 2).  


In regard to Claim 13, Xu teaches A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (the UE, Para. 60-61, FIGS. 1, 2), the memory and the one or more processors configured to: detect an uplink beam failure event for a first beam (In a phase of the beam failure detection, the UE detects beam quality of the currently serving beam to determine whether a beam failure trigger condition is met, Para. 61, FIG. 2).  
Xu teaches report the uplink beam failure event (in a phase of the beam failure recovery request transmission, the UE transmits a beam failure recovery request to the base station, Para. 61, FIG. 2).  
Xu teaches determine a duration of a resetting time period before communicating via a second beam (the UE monitors the response to the beam failure recovery request from the base station.  The response may include: time to switch to the new beam, that is, after a certain period of time, the base station and the UE will be switched to the new beam.  Para. 61, FIG. 2).  


In regard to Claim 25, Xu teaches A non-transitory computer-readable medium storing a set of instructions for wireless communication (the UE, Para. 60-61, FIGS. 1, 2), the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: detect an uplink beam failure event for a first beam (In a phase of the beam failure detection, the UE detects beam quality of the currently serving beam to determine whether a beam failure trigger condition is met, Para. 61, FIG. 2).  
Xu teaches report the uplink beam failure event (in a phase of the beam failure recovery request transmission, the UE transmits a beam failure recovery request to the base station, Para. 61, FIG. 2).  
Xu teaches determine a duration of a resetting time period before communicating via a second beam (the UE monitors the response to the beam failure recovery request from the base station.  The response may include: time to switch to the new beam, that is, after a certain period of time, the base station and the UE will be switched to the new beam.  Para. 61, FIG. 2).  


In regard to Claim 28, Xu teaches An apparatus for wireless communication, comprising: means for detecting an uplink beam failure event for a first beam (In a phase of the beam failure detection, the UE detects beam quality of the currently serving beam to determine whether a beam failure trigger condition is met, Para. 61, FIGS. 1, 2).  
Xu teaches means for reporting the uplink beam failure event (in a phase of the beam failure recovery request transmission, the UE transmits a beam failure recovery request to the base station, Para. 61, FIGS. 1, 2).  
Xu teaches means for determining a duration of a resetting time period before communicating via a second beam (the UE monitors the response to the beam failure recovery request from the base station.  The response may include: time to switch to the new beam, that is, after a certain period of time, the base station and the UE will be switched to the new beam.  Para. 61, FIG. 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 14, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Chakraborty et al. (Pub. No.: US 20180278318 A1), hereafter referred to as Chakraborty.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Yuan teaches the uplink beam failure event.  
Yuan fails to teach detecting the uplink beam failure event for the first beam comprises: determining that a communication via the first beam would fail to satisfy a maximum permissible exposure metric.  
	Chakraborty teaches detecting the uplink beam failure event for the first beam comprises: determining that a communication via the first beam would fail to satisfy a maximum permissible exposure metric (UE 204 may detect that transmitting the signal via the uplink beam 214 would exceed a maximum permissible exposure (MPE) limit.  Prior to completing the uplink transmission via the uplink beam 214, the UE 204 may decide to refrain from transmitting, for example, to avoid violation of the MPE limit.  Para. 30, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakraborty with the teachings of Yuan since Chakraborty provides a technique for utilizing maximum permissible exposure, which can be introduced into the system of Yuan to ensure exposure of a user to wireless transmissions is limited to safe levels.  

In regard to Claim 14, as presented in the rejection of Claim 13, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more processors, when detecting the uplink beam failure event for the first beam, are configured to: determine that a communication via the first beam would fail to satisfy a maximum permissible exposure metric.  
	Chakraborty teaches the one or more processors, when detecting the uplink beam failure event for the first beam, are configured to: determine that a communication via the first beam would fail to satisfy a maximum permissible exposure metric (UE 204 may detect that transmitting the signal via the uplink beam 214 would exceed a maximum permissible exposure (MPE) limit.  Prior to completing the uplink transmission via the uplink beam 214, the UE 204 may decide to refrain from transmitting, for example, to avoid violation of the MPE limit.  Para. 30, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakraborty with the teachings of Yuan since Chakraborty provides a technique for utilizing maximum permissible exposure, which can be introduced into the system of Yuan to ensure exposure of a user to wireless transmissions is limited to safe levels.  

In regard to Claim 26, as presented in the rejection of Claim 25, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more instructions, that cause the UE to detect the uplink beam failure event for the first beam, cause the UE to: determine that a communication via the first beam would fail to satisfy a maximum permissible exposure metric.  
	Chakraborty teaches the one or more instructions, that cause the UE to detect the uplink beam failure event for the first beam, cause the UE to: determine that a communication via the first beam would fail to satisfy a maximum permissible exposure metric (UE 204 may detect that transmitting the signal via the uplink beam 214 would exceed a maximum permissible exposure (MPE) limit.  Prior to completing the uplink transmission via the uplink beam 214, the UE 204 may decide to refrain from transmitting, for example, to avoid violation of the MPE limit.  Para. 30, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakraborty with the teachings of Yuan since Chakraborty provides a technique for utilizing maximum permissible exposure, which can be introduced into the system of Yuan to ensure exposure of a user to wireless transmissions is limited to safe levels.  

In regard to Claim 29, as presented in the rejection of Claim 28, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the means for detecting the uplink beam failure event for the first beam comprises: means for determining that a communication via the first beam would fail to satisfy a maximum permissible exposure metric.  
	Chakraborty teaches the means for detecting the uplink beam failure event for the first beam comprises: means for determining that a communication via the first beam would fail to satisfy a maximum permissible exposure metric (UE 204 may detect that transmitting the signal via the uplink beam 214 would exceed a maximum permissible exposure (MPE) limit.  Prior to completing the uplink transmission via the uplink beam 214, the UE 204 may decide to refrain from transmitting, for example, to avoid violation of the MPE limit.  Para. 30, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakraborty with the teachings of Yuan since Chakraborty provides a technique for utilizing maximum permissible exposure, which can be introduced into the system of Yuan to ensure exposure of a user to wireless transmissions is limited to safe levels.  


Claim(s) 3-4, 15-16, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Lee et al. (Pub. No.: US 20220174685 A1), hereafter referred to as Lee.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Yuan teaches the uplink beam failure event.  
Yuan fails to teach reporting the uplink beam failure event comprises: transmitting a scheduling request; receiving an uplink grant to schedule an uplink message; and transmitting the uplink message to report the uplink beam failure event.  
	Lee teaches reporting the uplink beam failure event comprises: transmitting a scheduling request (the UE may transmit a RACH preamble (Message 1 (Msg1)) to the BS using a PRACH resource linked/corresponding to the index (i.e., the beam) of the best SSB (S3506), Para. 637, FIG. 35); receiving an uplink grant to schedule an uplink message (the UE may transmit Msg3 (e.g., an RRC connection request) using the UL grant in the RAR (S3510), Para. 637, FIG. 35); and transmitting the uplink message to report the uplink beam failure event (the UE may generate a beam/CSI report based on the SSB/CSI-RS, and transmit the generated beam/CSI report to the BS on the PUSCH/PUCCH (S3518). The beam/CSI report may include a beam measurement result and information about a preferred beam. The BS and the UE may perform beam switching based on the beam/CSI report (S3520a, S3520b).  Para. 638, FIG. 35.  The UE may detect occurrence of (i) beam failure (BF), Para. 654, FIG. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Yuan since Lee provides a technique for notifying a base station of a beam failure, which can be introduced into the system of Yuan to ensure a device provides sufficient information to properly schedule communications with respect to a beam failure.  

In regard to Claim 4, as presented in the rejection of Claim 1, Yuan teaches the uplink beam failure event.  
Yuan fails to teach reporting the uplink beam failure event comprises: transmitting a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period.  
	Lee teaches reporting the uplink beam failure event comprises: transmitting a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period (based on the detection of the BF or the partial BF for the at least one first cell, the UE may transmit, to the BS, an uplink signal including (i) identification information about the at least one first cell, and (ii) BF information or partial BF information (S3740, S3840), Para. 656, FIG. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Yuan since Lee provides a technique for notifying a base station of a beam failure, which can be introduced into the system of Yuan to ensure a device provides sufficient information to properly schedule communications with respect to a beam failure.  

In regard to Claim 15, as presented in the rejection of Claim 13, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more processors, when reporting the uplink beam failure event, are configured to: transmit a scheduling request; receive an uplink grant to schedule an uplink message; and transmit the uplink message to report the uplink beam failure event.  
	Lee teaches the one or more processors, when reporting the uplink beam failure event, are configured to: transmit a scheduling request (the UE may transmit a RACH preamble (Message 1 (Msg1)) to the BS using a PRACH resource linked/corresponding to the index (i.e., the beam) of the best SSB (S3506), Para. 637, FIG. 35); receive an uplink grant to schedule an uplink message (the UE may transmit Msg3 (e.g., an RRC connection request) using the UL grant in the RAR (S3510), Para. 637, FIG. 35); and transmit the uplink message to report the uplink beam failure event (the UE may generate a beam/CSI report based on the SSB/CSI-RS, and transmit the generated beam/CSI report to the BS on the PUSCH/PUCCH (S3518). The beam/CSI report may include a beam measurement result and information about a preferred beam. The BS and the UE may perform beam switching based on the beam/CSI report (S3520a, S3520b).  Para. 638, FIG. 35.  The UE may detect occurrence of (i) beam failure (BF), Para. 654, FIG. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Yuan since Lee provides a technique for notifying a base station of a beam failure, which can be introduced into the system of Yuan to ensure a device provides sufficient information to properly schedule communications with respect to a beam failure.  

In regard to Claim 16, as presented in the rejection of Claim 13, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more processors, when reporting the uplink beam failure event, are configured to: transmit a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period.  
	Lee teaches the one or more processors, when reporting the uplink beam failure event, are configured to: transmit a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period (based on the detection of the BF or the partial BF for the at least one first cell, the UE may transmit, to the BS, an uplink signal including (i) identification information about the at least one first cell, and (ii) BF information or partial BF information (S3740, S3840), Para. 656, FIG. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Yuan since Lee provides a technique for notifying a base station of a beam failure, which can be introduced into the system of Yuan to ensure a device provides sufficient information to properly schedule communications with respect to a beam failure.  

In regard to Claim 27, as presented in the rejection of Claim 25, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more instructions, that cause the UE to report the uplink beam failure event, cause the UE to: transmit a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period.  
	Lee teaches the one or more instructions, that cause the UE to report the uplink beam failure event, cause the UE to: transmit a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period (based on the detection of the BF or the partial BF for the at least one first cell, the UE may transmit, to the BS, an uplink signal including (i) identification information about the at least one first cell, and (ii) BF information or partial BF information (S3740, S3840), Para. 656, FIG. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Yuan since Lee provides a technique for notifying a base station of a beam failure, which can be introduced into the system of Yuan to ensure a device provides sufficient information to properly schedule communications with respect to a beam failure.  

In regard to Claim 30, as presented in the rejection of Claim 28, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the means for reporting the uplink beam failure event comprises: means for transmitting a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period.  
	Lee teaches the means for reporting the uplink beam failure event comprises: means for transmitting a report of the uplink beam failure event, wherein the report comprises one or more of: an identification of the second beam, a cell identification of the first beam, an indication of an event type of the uplink beam failure event, or the duration of the resetting time period (based on the detection of the BF or the partial BF for the at least one first cell, the UE may transmit, to the BS, an uplink signal including (i) identification information about the at least one first cell, and (ii) BF information or partial BF information (S3740, S3840), Para. 656, FIG. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Yuan since Lee provides a technique for notifying a base station of a beam failure, which can be introduced into the system of Yuan to ensure a device provides sufficient information to properly schedule communications with respect to a beam failure.  


Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Awad et al. (Pub. No.: US 20210328650 A1), hereafter referred to as Awad.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Yuan teaches the uplink beam failure event.  
Yuan fails to teach reporting the uplink beam failure event comprises transmitting a report of the uplink beam failure event via a third beam, wherein the first beam is associated with a first component carrier that is different from a second component carrier that is associated with the third beam, wherein the first beam is in a first frequency band that is different from a second frequency band of the third beam, or a combination thereof.  
	Awad teaches reporting the uplink beam failure event comprises transmitting a report of the uplink beam failure event via a third beam, wherein the first beam is associated with a first component carrier that is different from a second component carrier that is associated with the third beam, wherein the first beam is in a first frequency band that is different from a second frequency band of the third beam, or a combination thereof (communications device 104 may transmit a beam failure indication 160 to the infrastructure equipment 101. The beam failure indication 160 in the example of FIG. 5B may indicate that the second and third beams 152, 154 have satisfied the beam failure criteria. In response, the infrastructure equipment 101 may adapt the number and characteristics of the beams of a cell over time.  The infrastructure equipment 101 may de-activate or activate one or more beams in respect of a particular BWP.  Para. 71, FIG. FIG. 5B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Yuan since Awad provides a technique for managing multiple beam failures, which can be introduced into the system of Yuan to ensure communications between wireless devices properly communicate in response to a number of beam failures.  

In regard to Claim 17, as presented in the rejection of Claim 13, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more processors, when reporting the uplink beam failure event, are configured to transmit a report of the uplink beam failure event via a third beam, wherein the first beam is associated with a first component carrier that is different from a second component carrier that is associated with the third beam, wherein the first beam is in a first frequency band that is different from a second frequency band of the third beam, or a combination thereof.  
	Awad teaches the one or more processors, when reporting the uplink beam failure event, are configured to transmit a report of the uplink beam failure event via a third beam, wherein the first beam is associated with a first component carrier that is different from a second component carrier that is associated with the third beam, wherein the first beam is in a first frequency band that is different from a second frequency band of the third beam, or a combination thereof (communications device 104 may transmit a beam failure indication 160 to the infrastructure equipment 101. The beam failure indication 160 in the example of FIG. 5B may indicate that the second and third beams 152, 154 have satisfied the beam failure criteria. In response, the infrastructure equipment 101 may adapt the number and characteristics of the beams of a cell over time.  The infrastructure equipment 101 may de-activate or activate one or more beams in respect of a particular BWP.  Para. 71, FIG. FIG. 5B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Awad with the teachings of Yuan since Awad provides a technique for managing multiple beam failures, which can be introduced into the system of Yuan to ensure communications between wireless devices properly communicate in response to a number of beam failures.  


Claim(s) 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Kim et al. (Pub. No.: US 20210006456 A1), hereafter referred to as Kim.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Yuan teaches the uplink beam failure event.  
Yuan fails to teach receiving an acknowledgement associated with reporting the uplink beam failure event, wherein the resetting time period is a time period between receiving the acknowledgement and communicating via the second beam.
	Kim teaches receiving an acknowledgement associated with reporting the uplink beam failure event, wherein the resetting time period is a time period between receiving the acknowledgement and communicating via the second beam (An interval between a transmission time point of the beam failure recovery request signal and a starting time point of the preconfigured period may be 4 slots, Para. 71.  When the beam failure recovery response signal is received from the base station within the preconfigured period, the terminal may determine that the beam failure has been recovered, Para. 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yuan since Kim provides a technique for timings related to beam failure recovery, which can be introduced into the system of Yuan to promote timely transmissions with respect to messages and action steps taken for recovering from a beam failure.  

In regard to Claim 7, as presented in the rejection of Claim 1, Yuan teaches the method.  
Yuan fails to teach the resetting time period comprises a specified number of symbols from receiving the acknowledgement, and wherein a symbol duration of the symbols is based at least in part on one or more of: a numerology of the first beam, a subcarrier spacing of the first beam, a numerology of a third beam used to transmit a report of the uplink beam failure event, or a subcarrier spacing of the third beam.
	Kim teaches the resetting time period comprises a specified number of symbols from receiving the acknowledgement, and wherein a symbol duration of the symbols is based at least in part on one or more of: a numerology of the first beam, a subcarrier spacing of the first beam, a numerology of a third beam used to transmit a report of the uplink beam failure event, or a subcarrier spacing of the third beam (An interval between a transmission time point of the beam failure recovery request signal and a starting time point of the preconfigured period may be 4 slots, Para. 71.  The base station may transmit the BFD-RS #1 using the beam #1 and the BFD-RS #2 using the beam #2. A transmission periodicity of the BFD-RS #1 may be different from a transmission periodicity of the BFD-RS #2.  Para. 87, FIG. 4.  PRACH resource for the beam combination #1 may be different from the PRACH resource for the beam combination #2 or the beam combination #3, Para. 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yuan since Kim provides a technique for timings related to beam failure recovery, which can be introduced into the system of Yuan to promote timely transmissions with respect to messages and action steps taken for recovering from a beam failure.  

In regard to Claim 8, as presented in the rejection of Claim 1, Yuan teaches the method.  
Yuan fails to teach the resetting time period comprises: a first number of first symbols based at least in part on physical downlink control channel processing latency, and a second number of second symbols based at least in part on beam switching latency, wherein the first number of first symbols is based at least in part on one or more of a numerology or a subcarrier spacing of a third beam used to transmit a report of the uplink beam failure event, and wherein the second number of second symbols is based at least in part on one or more of a numerology or a subcarrier spacing of the first beam.
	Kim teaches the resetting time period comprises: a first number of first symbols based at least in part on physical downlink control channel processing latency, and a second number of second symbols based at least in part on beam switching latency, wherein the first number of first symbols is based at least in part on one or more of a numerology or a subcarrier spacing of a third beam used to transmit a report of the uplink beam failure event, and wherein the second number of second symbols is based at least in part on one or more of a numerology or a subcarrier spacing of the first beam (An interval between a transmission time point of the beam failure recovery request signal and a starting time point of the preconfigured period may be 4 slots, Para. 71.  The base station may transmit the BFD-RS #1 using the beam #1 and the BFD-RS #2 using the beam #2. A transmission periodicity of the BFD-RS #1 may be different from a transmission periodicity of the BFD-RS #2.  Para. 87, FIG. 4.  PRACH resource for the beam combination #1 may be different from the PRACH resource for the beam combination #2 or the beam combination #3, Para. 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yuan since Kim provides a technique for timings related to beam failure recovery, which can be introduced into the system of Yuan to promote timely transmissions with respect to messages and action steps taken for recovering from a beam failure.  

In regard to Claim 18, as presented in the rejection of Claim 13, Yuan teaches the uplink beam failure event.  
Yuan fails to teach the one or more processors are further configured to: receive an acknowledgement associated with reporting the uplink beam failure event, wherein the resetting time period is a time period between receiving the acknowledgement and communicating via the second beam.
	Kim teaches the one or more processors are further configured to: receive an acknowledgement associated with reporting the uplink beam failure event, wherein the resetting time period is a time period between receiving the acknowledgement and communicating via the second beam (An interval between a transmission time point of the beam failure recovery request signal and a starting time point of the preconfigured period may be 4 slots, Para. 71.  When the beam failure recovery response signal is received from the base station within the preconfigured period, the terminal may determine that the beam failure has been recovered, Para. 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yuan since Kim provides a technique for timings related to beam failure recovery, which can be introduced into the system of Yuan to promote timely transmissions with respect to messages and action steps taken for recovering from a beam failure.  

In regard to Claim 19, as presented in the rejection of Claim 13, Yuan teaches the method.  
Yuan fails to teach the resetting time period comprises a specified number of symbols from receiving the acknowledgement, and wherein a symbol duration of the symbols is based at least in part on one or more of: a numerology of the first beam, a subcarrier spacing of the first beam, a numerology of a third beam used to transmit a report of the uplink beam failure event, or a subcarrier spacing of the third beam.
	Kim teaches the resetting time period comprises a specified number of symbols from receiving the acknowledgement, and wherein a symbol duration of the symbols is based at least in part on one or more of: a numerology of the first beam, a subcarrier spacing of the first beam, a numerology of a third beam used to transmit a report of the uplink beam failure event, or a subcarrier spacing of the third beam (An interval between a transmission time point of the beam failure recovery request signal and a starting time point of the preconfigured period may be 4 slots, Para. 71.  The base station may transmit the BFD-RS #1 using the beam #1 and the BFD-RS #2 using the beam #2. A transmission periodicity of the BFD-RS #1 may be different from a transmission periodicity of the BFD-RS #2.  Para. 87, FIG. 4.  PRACH resource for the beam combination #1 may be different from the PRACH resource for the beam combination #2 or the beam combination #3, Para. 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yuan since Kim provides a technique for timings related to beam failure recovery, which can be introduced into the system of Yuan to promote timely transmissions with respect to messages and action steps taken for recovering from a beam failure.  

In regard to Claim 20, as presented in the rejection of Claim 13, Yuan teaches the method.  
Yuan fails to teach the resetting time period comprises: a first number of first symbols based at least in part on physical downlink control channel processing latency, and a second number of second symbols based at least in part on beam switching latency, wherein the first number of first symbols is based at least in part on one or more of a numerology or a subcarrier spacing of a third beam used to transmit a report of the uplink beam failure event, and wherein the second number of second symbols is based at least in part on one or more of a numerology or a subcarrier spacing of the first beam.
	Kim teaches the resetting time period comprises: a first number of first symbols based at least in part on physical downlink control channel processing latency, and a second number of second symbols based at least in part on beam switching latency, wherein the first number of first symbols is based at least in part on one or more of a numerology or a subcarrier spacing of a third beam used to transmit a report of the uplink beam failure event, and wherein the second number of second symbols is based at least in part on one or more of a numerology or a subcarrier spacing of the first beam (An interval between a transmission time point of the beam failure recovery request signal and a starting time point of the preconfigured period may be 4 slots, Para. 71.  The base station may transmit the BFD-RS #1 using the beam #1 and the BFD-RS #2 using the beam #2. A transmission periodicity of the BFD-RS #1 may be different from a transmission periodicity of the BFD-RS #2.  Para. 87, FIG. 4.  PRACH resource for the beam combination #1 may be different from the PRACH resource for the beam combination #2 or the beam combination #3, Para. 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yuan since Kim provides a technique for timings related to beam failure recovery, which can be introduced into the system of Yuan to promote timely transmissions with respect to messages and action steps taken for recovering from a beam failure.  


Claim(s) 9-12 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Xu et al. (Pub. No.: US 20210218457 A1), hereafter referred to as Xu.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Yuan teaches the second beam.  
Yuan fails to teach identifying the second beam as a working beam; and selecting the second beam from a set of candidate working beams.  
	Xu fails to teach identifying the second beam as a working beam; and selecting the second beam from a set of candidate working beams (perform beam failure detection on a currently serving beam using a first quality index of a beam; and select a candidate beam from among other beams, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 10, as presented in the rejection of Claim 1, Yuan teaches the second beam.  
Yuan fails to teach selecting the second beam from the set of candidate working beams comprises: selecting the second beam based at least in part on: the second beam having a highest active uplink beam identification, or the second beam having a lowest active uplink beam identification.  
	Xu fails to teach selecting the second beam from the set of candidate working beams comprises: selecting the second beam based at least in part on: the second beam having a highest active uplink beam identification, or the second beam having a lowest active uplink beam identification (select a candidate beam from among other beams using the first quality index of the beam, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 11, as presented in the rejection of Claim 1, Yuan teaches the second beam.  
Yuan fails to teach selecting the second beam based at least in part on the second beam being associated with a set of beam parameter values that are also associated with the first beam.  
	Xu fails to teach selecting the second beam based at least in part on the second beam being associated with a set of beam parameter values that are also associated with the first beam (perform beam failure detection on a currently serving beam using a first quality index of a beam; and select a candidate beam from among other beams using the first quality index of the beam, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 12, as presented in the rejection of Claim 1, Yuan teaches the method.  
Yuan fails to teach the set of beam parameter values are associated with one or more of a spatial relation or an uplink transmission configuration indicator state.  
	Xu fails to teach the set of beam parameter values are associated with one or more of a spatial relation or an uplink transmission configuration indicator state (perform beam failure detection on a currently serving beam using a first quality index of a beam; and select a candidate beam from among other beams using the first quality index of the beam, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 21, as presented in the rejection of Claim 13, Yuan teaches the second beam.  
Yuan fails to teach the one or more processors are further configured to: identify the second beam as a working beam; and select the second beam from a set of candidate working beams.  
	Xu fails to teach the one or more processors are further configured to: identify the second beam as a working beam; and select the second beam from a set of candidate working beams (perform beam failure detection on a currently serving beam using a first quality index of a beam; and select a candidate beam from among other beams, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 22, as presented in the rejection of Claim 13, Yuan teaches the second beam.  
Yuan fails to teach the one or more processors, when selecting the second beam from the set of candidate working beams, are configured to: select the second beam based at least in part on: the second beam having a highest active uplink beam identification, or the second beam having a lowest active uplink beam identification.  
	Xu fails to teach the one or more processors, when selecting the second beam from the set of candidate working beams, are configured to: select the second beam based at least in part on: the second beam having a highest active uplink beam identification, or the second beam having a lowest active uplink beam identification (select a candidate beam from among other beams using the first quality index of the beam, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 23, as presented in the rejection of Claim 13, Yuan teaches the second beam.  
Yuan fails to teach the one or more processors are further configured to: select the second beam based at least in part on the second beam being associated with a set of beam parameter values that are also associated with the first beam.  
	Xu fails to teach the one or more processors are further configured to: select the second beam based at least in part on the second beam being associated with a set of beam parameter values that are also associated with the first beam (perform beam failure detection on a currently serving beam using a first quality index of a beam; and select a candidate beam from among other beams using the first quality index of the beam, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   

In regard to Claim 24, as presented in the rejection of Claim 13, Yuan teaches the UE.  
Yuan fails to teach the set of beam parameter values are associated with one or more of a spatial relation or an uplink transmission configuration indicator state.  
	Xu fails to teach the set of beam parameter values are associated with one or more of a spatial relation or an uplink transmission configuration indicator state (perform beam failure detection on a currently serving beam using a first quality index of a beam; and select a candidate beam from among other beams using the first quality index of the beam, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Yuan since Xu provides a technique for selecting abeam from multiple beams, which can be introduced into the system of Yuan to promote selection of a new beam based on a quality index that aids in selecting a most appropriate beam for a device.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Zhang et al. (Pub. No.: US 20180042000 A1) teaches A method of wireless communication performed by a user equipment (UE) (The UE, Para. 328, FIG. 9), comprising: detecting an uplink beam failure event for a first beam (901. The UE determines whether a current primary beam becomes abnormal.  Para. 328, FIG. 9).  
Zhang teaches reporting the uplink beam failure event (902. The UE reports abnormality information of the primary beam, Para. 332, FIG. 9.  When the UE determines that the primary beam becomes abnormal, the UE may further send a report to the base station to indicate that the current primary beam is faulty, Para. 333, FIG. 9).  
Zhang teaches determining a duration of a resetting time period (a period of the current primary beam, and determine whether to change the primary beam, Para. 344) before communicating via a second beam (905. The base station switches the primary beam, Para. 349, FIG. 9.  The base station switches the primary beam according to the primary beam change information sent by the UE, Para. 350, FIG. 9).  

Guo et al. (Pub. No.: US 20180302889 A1) teaches A method of wireless communication performed by a user equipment (UE) (a UE, Para. 135, FIG. 13A), comprising: detecting an uplink beam failure event for a first beam (The UE detects the beam failure event as configured by the NW at step 1320, Para. 135, FIG. 13A).  
Guo teaches reporting the uplink beam failure event (The UE sends a beam recovery request in a configured UL channel at step 1330, Para. 136, FIG. 13A).  
Guo teaches determining a duration of a resetting time period (A TRP configures by high layers a UE with a time window length (e.g., N slots, T0 milliseconds) within which the UE can be requested to monitor the beam recovery response at step 1310, Para. 135, FIG. 13A) before communicating via a second beam (in step 1340, switching the beam to a indicated new beam, Para. 137, FIG. 13A).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-14-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477